Citation Nr: 9909395	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to May 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
degenerative disc disease and osteoarthritis of the 
lumbosacral spine.  He filed an April 1997 notice of 
disagreement, initiating this appeal.  He was sent a 
statement of the case, and responded with a timely VA Form 9 
substantive appeal.  


FINDINGS OF FACT

1.  The veteran's current back disabilities are scoliosis of 
the thoracic spine, fibromyalgia, lumbosacral sprain, 
degenerative disc disease of the lumbar spine, and 
osteoarthritis of the lumbar spine. 

2.  When the veteran began his active service in 1961, it was 
noted that he had a thoracic scoliosis; the thoracic 
scoliosis did not increase in severity in service.

3.  The veteran did not have any diseases or injuries of the 
lumbosacral spine while he was in active service.

4.   The first clinical manifestations of the veteran's 
arthritis of the spine occurred more than one year after his 
active service ended.

5.  The veteran has been granted service connection for one 
disability, residuals of a fracture of the left fibula; the 
service-connected residuals of fracture of the left fibula 
did not cause a back disability.


CONCLUSION OF LAW

The grant of service connection for service connection for a 
back disability is not warranted.  38 U.S.C.A. §§ 101, 1112, 
1113, 1131, 1132, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

When the veteran was examined for service in January 1961, he 
was observed to have a left lateral thoracic scoliosis, which 
was not considered disabling at that time.  This defect was 
later characterized as kyphosis, again not considered 
disabling.  No other disabilities of the back were noted, and 
he was accepted for military service.  In November 1961, the 
veteran fell 30 feet during a climbing exercise, and 
fractured his distal fibula just above the left ankle joint.  
No spinal injury was reported at that time.  The leg was 
surgically set in a cast for several weeks, and outpatient 
treatment was rendered during his recovery.  Clinical notes 
state he continued to have some edema and minimal tenderness 
of the left ankle joint.  Range of motion was good, and the 
military medical examiner described the veteran as doing 
"O.K."  According to the veteran's April 1962 service 
separation examination, he had swelling at the left ankle, 
which was a residual of his right (distal) fibula fracture.  

Service personnel records indicate the veteran enlisted in 
the South Carolina Army National Guard in July 1976 as a 
technician under 32 U.S.C.A. § 709.  He served in this 
capacity until April 1995.  An enlistment medical examination 
given in July 1976 noted the veteran's history of a left 
ankle fracture in 1961, but found no current disability 
associated thereto, and the veteran reported none.  No 
recurrent back pain was reported by the veteran or found upon 
objective examination.  Similar results were obtained on a 
June 1980 physical examination, when no abnormality of either 
the spine or the left ankle was observed.  

According to reports from the U.S. Department of Labor, 
Employment Standards Administration, Office of Workers' 
Compensation Programs, the veteran injured his back while 
lifting a gas cylinder in August 1982.  It was noted that the 
injury occurred while he was at his place of employment as a 
supply technician with the South Carolina Army national 
Guard.  The reports reflect that he was diagnosed with a 
lumbosacral strain with associated low back, right hip, and 
right leg pain, with right foot paresthesia.  No spinal 
fractures were noted.  When his initial treatment gave him no 
relief of pain, he was admitted to a private hospital for 
further care.  Two EMG studies were normal, and the veteran 
was discharged after 10 days with a final diagnosis of a 
lower back sprain.  Thereafter, he sought continued private 
outpatient treatment for ongoing lower back pain with 
radiation into the lower extremities.  

In February 1983, a private physician diagnosed the veteran 
with mechanical lower back pain secondary to Sherman's 
kyphosis.  X-rays revealed a "really minimal scoliosis" 
with a kyphos with wedging between T5 and T12.  The physician 
indicated lower back pain would likely be a recurring 
disability, and suggested the Sherman's kyphosis preceded the 
1982 injury.  In the doctor's opinion, such a mechanical 
abnormality would cause the veteran's back to become sore 
after much lifting and bending.  The veteran indicated he 
gradually began developing a curve in his spine during his 
teenage years.  

In May 1990, the veteran was again injured at work when a 
piece of equipment fell on his right foot and caused him to 
fall backward, striking his back on a desk.  Thereafter, he 
reported pain of the right leg, back, and neck.  No fracture 
was seen in the right foot, and he was given an ankle support 
for his symptoms.  Regarding his lumbosacral spine, some 
limitation of motion was observed, with pain reported 
radiating down both lower extremities.  Osteoarthritis was 
noted on x-ray.  A July 1990 nerve conduction study indicated 
some nerve root irritation at L-5.  

The veteran aggravated his lower back injury in September 
1990 while lifting something into his truck.  He reported 
severe pain and stiffness in his lower back, and was admitted 
to a private hospital for treatment.  Surgery for a herniated 
disc was performed, and clinical follow-up notes show the 
veteran had slow progress in his recovery.  Only partial 
relief from lower back and right leg pain was obtained.  

By 1992, the veteran was no longer able to participate in 
National Guard physical training tests.  In February 1993, a 
permanent profile due to physical impairment was issued for 
the veteran.  The reasons cited were lower back disability 
and right ankle arthritis.  A March 1995 State Medical Review 
Board report recommended the veteran be separated from the 
National Guard due to his medical impairment.  In April 1995, 
the veteran retired from service.  

The veteran was given a private physical examination in July 
1996.  His orthopedic diagnoses included fibromyalgia and 
severe degenerative joint and lumbar disc disease of the 
back.  

The veteran filed a claim for service connection for "back 
injuries" in August 1995.  He described the lifting injury 
incurred in August 1982 as the initial injury to his back.  
Thereafter, he re-injured his back on several occasions and 
continues to have a back disability.  The RO denied the 
veteran's claim in a March 1996 rating decision.  

Additional evidence was received by the RO, and the veteran's 
claim was reviewed in April 1996.  The prior denial of 
service connection for degenerative disc disease and 
osteoarthritis of the lumbar spine was continued; however, 
the veteran was granted service connection, with a 
noncompensable rating, for residuals of a left ankle fracture 
incurred in 1961.  In October 1996, the veteran responded by 
submitting more medical evidence and requesting 
reconsideration of his claim.  In January 1997, he was again 
denied service connection for degenerative disc disease and 
osteoarthritis of the lumbosacral spine.  He filed a timely 
notice of disagreement, initiating this appeal.  

The veteran has argued, in a February 1997 personal 
statement, that his service connected residuals of a left 
ankle fracture have resulted in a weakness in the joint.  
This weakness subsequently played a role in his 1982 lower 
back injury.  No medical authority was cited for these 
conclusions by the veteran.  

In December 1996, the veteran was classified as disabled by 
the Social Security Administration, and awarded disability 
benefits.  

The veteran requested a personal hearing at the RO, and such 
was afforded him in September 1997.  He testified that after 
the 1961 fall which resulted in his left ankle fracture, he 
was placed in traction for several days in the military 
hospital.  He was "in pain from the head down," and a back 
injury may have been incurred at that time, according to the 
veteran's statements.  Currently, he has several disabilities 
of the lumbosacral back and spine, including arthritis, disc 
disease, and fibromyalgia, all of which prevent him from 
working.  Pain of the lower back continues to be a persistent 
symptom.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Certain statutorily 
enumerated disabilities, such as arthritis, will also be 
granted service connection if they manifest to a compensable 
degree within one year of separation from such service.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Additionally, a disability 
which is proximately due to, or results from, another 
disability for which service connection has been granted 
shall be considered a part of the original condition.  38 
C.F.R. § 3.310 (1998).  The veteran's claim, as it has been 
contended, potentially encompasses both § 3.310 and §§ 3.303, 
3.304; that is, he has argued his lumbosacral back disability 
is either a result of a disease or injury incurred in or 
aggravated by active military service, or is proximately due 
to, or resulting from, another disability for which service 
connection has been granted; i.e., his service connected 
residuals of a left ankle fracture.  Both aspects of this 
claim must be considered by the Board.  

As an initial matter, the nature of the veteran's service 
must be established, as service connection may only be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  38 U.S.C.A. §§ 1131 (West 1991).  The veteran has 
service in the U.S. Marine Corps, the U.S. Army Reserve, and 
the South Carolina Army National Guard; however, not all of 
this service constitutes active military service.  

His only period of active service was from February 1961 to 
May 1962, when he served in the U.S. Marine Corps.  Military 
personnel documents of record indicate the veteran first 
began service as a member of the U.S. Army Reserve in January 
1958.  In October 1958, he transferred to the Army Reserve-
National Guard, where he served until January 1961.  Although 
the veteran had at least some active duty for training during 
this period, no service medical records are available for the 
period between January 1958 and January 1961.  In any case, 
he does not claim to have incurred or aggravated any 
disabilities during this period of service.  

He served in the U.S.M.C. Reserves until January 1965; this 
period encompasses no active duty.  Finally, the veteran 
served from July 1976 until April 1995 as a technician with 
the South Carolina Army National Guard under 32 U.S.C.A. 
§ 709. However, he was a civilian employee in this period, 
and, when he was injured at work, his claims for compensation 
were processed by the U.S. Labor Department, Office of 
Workers' Compensation Programs.

The veteran's claim for service connection for degenerative 
disc disease and osteoarthritis of the lumbosacral spine is 
well grounded, meaning it is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  He contends, in part, that his 
service-connected disability of the left fibula caused a fall 
in which he injured his back.  He, in fact, has such a 
service-connected disability, and his testimony as to the 
accident is sufficient to make his claim plausible.  The 
relevant evidence has been properly developed to the extent 
possible, and there is no further VA duty to assist him with 
this claim.

However, the evidence, viewed as a whole, does not establish 
a basis for the grant of service connection for a back 
disability. The veteran has presented several alternative 
bases for the grant of service connection.  Each will be 
discussed in turn.

The veteran claims service connection on a direct basis.  
That is, he contends that he has low back disability that was 
caused by injury while he was in service.  The veteran has 
presented conclusive medical evidence of a current disability 
of the lumbosacral spine.  His current diagnoses include 
fibromyalgia, severe degenerative joint disease, and lumbar 
disc disease.  The veteran initially traced his current 
complaints to his 1982 injury, diagnosed as a lumbosacral 
strain.  This disability was further aggravated in May 1990, 
and again in September 1990.  The veteran was eventually 
forced to retire from the National Guard due to his physical 
disabilities.  

Although the medical evidence of a current lower back 
disability is compelling, the veteran has yet to offer 
evidence that the injuries he refers to occurred while he was 
in active service.  The veteran's last period of active 
military service ended in May 1962, and his first documented 
complaints of lower back pain date to August 1982, 
representing a gap of over 20 years.  Furthermore, when the 
injury occurred in 1982, he filed a claim for Workers' 
Compensation based on the incurrence of a work related injury 
while an employee of the South Carolina National Guard. 

The only item of evidence that suggests a possible injury in 
service is a reference in the service medical records to a 
30-foot fall during a training exercise while in 1961.  
However, the treatment records do not refer to injury of the 
back; his only recorded injury was a left ankle fracture.  
His April 1962 service separation examination is also 
negative for any abnormality of the lumbosacral spine, either 
reported by the veteran or found on objective evaluation.  
Likewise, his July 1976 and June 1980 National Guard physical 
examinations note no lumbosacral disabilities, or 
disabilities at any part of the spine.  The veteran has 
testified that he was "in pain from the head down" 
following his 1961 fall; while this is undoubtedly true, 
there is no specific documentation of a back injury at that 
time.  The veteran's own lay assertions that the fall in 1961 
caused his current disability of the back are not binding on 
the Board, as he is not a medical expert qualified to give 
opinions on medical causation or etiology.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

It should also be noted that the veteran has a curvature of 
the thoracic spine, and the record includes references to a 
possible connection between that curvature and the current 
low back disability. The reports refer to the presence of a 
kyphosis or scoliosis.  Kyphosis is defined as an abnormal 
increased convex curvature of the thoracic spine, and 
scoliosis is a lateral deviation in the vertical spine.  
Dorland's Illustrated Medical Dictionary, 28th Ed., pp. 890, 
1497 (1994).  The thoracic curvature began before the 
veteran's period of active service.  It was noted when he was 
examined for service in 1961.

In February 1983, a private physician diagnosed the veteran 
with mechanical lower back pain secondary to Sherman's 
kyphosis.  X-rays revealed "really minimal scoliosis" with 
a kyphos with wedging between T5 and T12.  The physician 
indicated lower back pain would likely be a recurring 
disability, and suggested the Sherman's kyphosis preceded the 
1982 injury; however, no definite date of onset for kyphosis 
was indicated.  In the doctor's opinion, such a mechanical 
abnormality would cause the veteran's back to become sore 
after much lifting and bending.  The veteran indicated he 
gradually began developing a curve in his spine during his 
teenage years. 

However, nothing in the service medical records indicated 
that the curvature of the spine increased in severity while 
the veteran was in service, or that the curvature of the 
spine caused a disorder of the lumbar spine while the veteran 
was in service.  There are, quite simply, no references to 
problems with the thoracic spine or low back  in the service 
medical records, with the exception of the notations on the 
entrance examination report.  Therefore, the presence of the 
thoracic curvature does not establish a basis for the grant 
of service connection: The thoracic curvature was not 
aggravated in service and it did not cause a lumbar spine or 
other low back disorder while the veteran was in service from 
1961 to 1962.

Finally, the veteran has asserted that as a result of his 
1961 left ankle fracture, the joint was weakened and this was 
a causal factor in his 1982 back injury, due to a failure of 
the ankle joint.  Because the residuals of a left ankle 
fracture are service connected, any disability resulting 
thereto would also be service connected on a secondary basis.  
38 C.F.R. § 3.310 (1998).

While the veteran is certainly competent to testify regarding 
whether or not his ankle gave way at the time of his 
accident, when his testimony is assessed in the context of 
the entire record, his assertions are not credible.  The 
veteran did not report any left ankle failure at the time of 
his 1982 injury.  Several times since the initial injuries, 
he has alleged that he injured his back without referring to 
the problems with the ankle.  The treatment reports 
contemporaneous to the back injuries do not include 
references the role of the ankle in the injuries.   Only 
later, in conjunction with his claim for benefits, does the 
record reflect the allegations regarding the ankle in   
relation to the back injury.   When all the evidence is taken 
into account, the clear preponderance of the evidence 
supports a finding that the veteran injured his back at least 
three times after his active service ended, and none of the 
injuries were caused by his service-connected fracture 
residuals.

In conclusion, the veteran has not shown that his current 
back disabilities were incurred in or aggravated by active 
military service, or that arthritis of the spine became 
disabling to a compensable degree within a year after his 
separation thereto.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1998).  It has also not been demonstrated that the 
veteran's service connected residuals of a left ankle 
fracture proximately caused or resulted in the claimed back 
disabilities.  38 C.F.R. § 3.310 (1998).  For these reasons, 
service connection for degenerative disc disease and 
osteoarthritis of the lumbosacral spine must be denied.  


ORDER

The claim for service connection for a back disability is 
denied.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


